DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 01/28/20, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 09/27/19, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-2, 6-11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haussler (US 2010/0103485 A1).
	With respect to claim 1, Haussler (figure 4) discloses an apparatus comprising a phased spatial light modulator (SLM (SLM)); a coherent light source (LS1-LS3) optically coupled to direct coherent light upon the SLM (SLM), wherein the SLM is programable to diffract the coherent light to generate diffracted coherent light ([0101]); and a focusing element (1101, 1102, 1103) optically coupled to the SLM (SLM), the focusing element (1101, 1102, 1103) configured to project the diffracted coherent light toward a region of interest (OP) (figure 4 and [0101]).
	With respect to claim 2, Haussler (figure 4) discloses the apparatus, wherein the region of interest is an at least one selected region of interest (OP), and wherein the at least one selected region of interest is within a projection field of view of the focusing element (1101, 1102, 1103).  
With respect to claim 6, Haussler (figure 4) discloses the apparatus, wherein the SLM (SLM) is programable to generate a diffraction pattern ([0197]).  
With respect to claim 7, Haussler (figure 4) discloses the apparatus, wherein the coherent light source is a first coherent light source (LS1) and the SLM is a first SLM ([0004]), and the apparatus further comprises: a second coherent light source (LS2) coupled to a second SLM ([0004]); and a third coherent light source (LS3) coupled to a third SLM ([0004]).  
With respect to claim 8, Haussler (figure 4) discloses the apparatus, wherein the coherent light source is a first coherent light source (LS1), and the apparatus further comprises: a second coherent light source (LS2) coupled to the SLM (SLM); and a third coherent light source (LS3) coupled to the SLM (SLM) (figure 4).  
With respect to claim 9, Haussler (figure 4) discloses the apparatus, wherein the coherent light source is configured to generate infrared light ([0072]). 
With respect to claim 10, Haussler (figure 4) discloses the apparatus, wherein the region of interest is determined by a ranging sensor ([0067]). 
With respect to claim 11, Haussler (figure 4) discloses the apparatus, wherein the SLM is programable to diffract the coherent light to generate a far-field image that includes a diffraction pattern having an at least one discernable feature ([0160]).  
With respect to claim 15, Haussler (figure 4) discloses a system, comprising a phased spatial light modulator (SLM) (SLM); a processor ([0216], [0268]) coupled to the SLM (SLM), the processor configured to program the SLM to generate 19TI-79208 a diffraction pattern in response to an at least one region of interest (OP), the diffraction pattern including an area of constructive interference adapted to illuminate the at least one region of interest ([0197]); a coherent light source (LS1-LS3) optically coupled to direct coherent light upon the SLM (SLM), wherein the SLM is configured to diffract the coherent light responsive to the diffraction pattern to generate diffracted coherent light ([0101]); and an optical element (1101, 1102, 1103) configurable to focus the diffracted coherent light toward the at least one region of interest (OP) (figure 4 and [0101]).  
With respect to claim 16, Haussler (figure 4) discloses a method, comprising: programing a phased spatial light modulator (SLM) (SLM) to generate a diffraction pattern in response to an at least one region of interest (OP) ([0197]); optically coupling a coherent light beam to form a coupled coherent light that is coupled from a coherent light source (LS1-LS3) to illuminate the SLM (SLM), so that diffracted coherent light is generated by the SLM (SLM) responsive to the diffraction pattern and the coupled coherent light from the coherent light source (LS1-LS3) ([0101]); and projecting the diffracted coherent light toward the at least one region of interest (OP) (see figure 4 and [0101]).  
With respect to claim 17, Haussler (figure 4) discloses the method, further comprising generating diffracted coherent light that includes predetermined discernable features ([0160]).  



    PNG
    media_image1.png
    358
    587
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
  
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Haussler (as cited above) in view of Schwerdtner et al. (CA 2588742 A1).
	With respect to claims 3-5, Haussler (figure 4) discloses the apparatus comprising at least one sensor ([0067] and [0190]), the at least one sensor coupled to the SLM (SLM), the at least one sensor adapted to generate an at least one indication of the at least one region of interest (OP).
	Haussler does not explicitly disclose the SLM includes an array of pistons and pistons of the array of pistons are positionable to diffract the coherent light toward the at least one region of interest.
However, Schwerdtner et al. teaches a device including the SLM includes an array of pistons and pistons of the array of pistons are positionable to diffract the coherent light toward the at least one region of interest (figure 1 and page 58). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haussler to include the above features (accordance with the teaching of Schwerdtner) for the purpose of generating the wavefronts (abstract).

Allowable Subject Matter
12.	Claims 12-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to disclose the apparatus, further comprising a range finder that is configured to receive an at least one reflection from an object illumined by the far-field image, wherein the at least one reflection includes the at least one discernable feature, and wherein the range finder is configurable to determine a range in response to the reflection from the object illumined by the far-field image that includes the at least one discernable feature as recited in claim 12 and the method, further comprising generating an imaged reflection responsive to imaging at least one reflection of the diffracted coherent light that includes an at least one predetermined discernable feature, wherein the at least one reflection of the diffracted coherent light that includes the at least one predetermined discernable feature is generated by an at least one target illuminated by the diffracted coherent light projected toward the at least one region of interest as recited in claim 18.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. New et al. (US 20170299882 A1) disclose a method of assessing the relative alignment of a first and second diffractive element.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883